—In an action, inter alia, to recover damages arising from fraud, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (DiBlasi, J.), entered February 5, 2002, as granted the defendants’ motion to dismiss as time-barred the causes of action sounding in fraud.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs commenced this action to recover damages arising from, inter alia, fraud based on the defendants’ legal representation of them as it related to a business. The Supreme Court granted the defendants’ motion to dismiss the complaint as time-barred. The plaintiffs appeal the dismissal of those causes of action sounding in fraud. We affirm.
A cause of action based upon actual fraud must be commenced within six years of the commission of the fraud, or two years from the date the fraud could reasonably have been discovered, whichever is later (see Julian v Carroll, 270 AD2d 457 [2000]; CPLR 213 [8]; 203 [g]). This action was not commenced within six years of the alleged fraud, and the plaintiffs failed to raise a triable issue of fact that the fraud could not reasonably have been discovered until the two-year period before the commencement of the action (see Hillman v City of New York, 263 AD2d 529 [1999]; Lefkowitz v Appelbaum, 258 AD2d 563 [1999]).
The parties’ remaining contentions either have been rendered academic or are without merit. Ritter, J.P., Florio, S. Miller and H. Miller, JJ., concur.